Citation Nr: 0411490	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial compensable rating for 
Hepatitis C.

3.  Entitlement to an effective date prior to November 29, 
1989 for the award of a 100 percent evaluation for 
schizophrenia.

4.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for disability of the right arm due to surgery 
performed by VA.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 decision by the RO.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

In November 2003, before the veteran's appeal was certified 
to the Board, the RO received a written communication from 
the veteran asking that he be scheduled for a BVA Travel 
Board hearing at the RO.  Inasmuch as he has not been 
afforded the requested hearing, a remand is required.  
38 C.F.R. §§ 19.9, 20.700(a), 20.703 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following action:

The RO should schedule a hearing before a 
member of the Board at the RO.  The veteran 
and his representative should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) (2003).

After the veteran and his representative have been given an 
opportunity to appear at the Board hearing, the claims file 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


